    Case 1:14-cv-07539-MKB-CLP Document 138 Filed 11/28/18 Page 1 of 1 PageID #: 1774

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                   26 Broadway, 21st Floor
                                                              New York, NY 10004
                                                              Phone: (212) 248-7906
                                                              Fax: (212) 248-7908




       November 28, 2018

       Via ECF
       Hon. Cheryl L. Pollak, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

               Re:     Moukengeschaie v. Eltman, Eltman, & Cooper, P.C., et al.
                       No. 14-cv-7539(MKB)(CLP)

       Dear Judge Pollak:

       My office represents Plaintiff Jovana N. Moukengeschaie in the above-named
       case. I am writing to provide the Court with a status update.

       The parties believe they have resolved the issue that arose after the
       settlement conference. I am going to draft settlement documents next week
       and should have them circulated to defense counsel for review by Friday,
       December 7, 2018.

       Respectfully,

       /s/ Brian L. Bromberg

       Brian L. Bromberg

       cc:     All Attorneys of Record (Via ECF)
